Order entered January 16, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-12-01126-CV

                             CITIMORTGAGE, INC., Appellant

                                             V.

             ERIC SCZEPANIK AND ALL OTHER OCCUPANTS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                                         ORDER
       Before the Court is appellee’s January 14, 2013 unopposed second motion to extend time

to file appellee’s brief. We GRANT appellee’s motion. Appellee’s brief shall be filed on or

before January 28, 2013.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE